Citation Nr: 0516600	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  99-22 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a chronic bilateral 
knee disorder to include chondromalacia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from June 1968 to April 1970 
and from December 1974 to December 1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which, in 
pertinent part, determined that its August 26, 1981, rating 
decision denying service connection for a bilateral knee 
disorder was not clearly and unmistakably erroneous; 
determined that new and material evidence had been received 
to reopen the veteran's claim of entitlement to service 
connection for a bilateral knee disorder; and denied the 
claim.  In April 2001, the Board determined that the RO's 
August 26, 1981, rating decision denying service connection 
for a bilateral knee disorder was not clearly and 
unmistakably erroneous; determined that new and material 
evidence had been received to reopen the veteran's claim of 
entitlement to service connection for a bilateral knee 
disorder; and remanded the claim to the RO for additional 
action.  

In April 2003, the Board, in pertinent part, denied service 
connection for a bilateral knee disorder.  The veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  

In October 2003, the Court granted the parties' Joint Motion 
for Remand; vacated the Board's April 2003 Board decision; 
and remanded the veteran's claim to the Board for additional 
action.  In May 2004, the Board, in pertinent part, again 
denied service connection for a bilateral knee disorder.  

The veteran subsequently appealed to the Court.  In February 
2005, the Court granted the parties' Joint Motion for Remand; 
vacated that portion of the Board's May 2004 Board decision 
which denied service connection for a bilateral knee 
disorder; and remanded the veteran's claim to the Board for 
additional action.  

For the reasons and bases discussed below, service connection 
for bilateral knee chondromalacia is GRANTED.  
FINDING OF FACT

Chondromalacia of the knees was shown during active service 
and at the most recent VA examination for compensation 
purposes of record.  


CONCLUSION OF LAW

Chondromalacia of the knees was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

The veteran's service medical records indicate that he was 
treated for knee complaints.  An August 1977 treatment entry 
states that the veteran complained of bilateral knee pain of 
five months' duration.  On examination, the veteran exhibited 
bilateral knee pain and crepitus associated with joint 
motion.  An impression of chondromalacia was advanced.  An 
August 1978 treatment record conveys that the veteran 
complained of bilateral knee pain.  Treating military medical 
personnel observed bilateral patellar region pain and a full 
range of motion of the knees with mild crepitus.  An 
impression of recurrent chondromalacia was advanced.  A 
September 1978 treatment entry notes that the veteran 
exhibited bilateral patellar region pain and mild bilateral 
knee crepitus.  An impression of chondromalacia was advanced.  
At his December 1978 physical examination for service 
separation, the veteran reported having a "trick or locked 
knee."  He complained of chronic bilateral knee pain.  On 
examination, the military examiner identified no knee 
abnormalities.  

VA clinical documentation dated in May 1979 indicates that 
the veteran complained of bilateral knee pain.   A February 
1991 VA treatment record indicates that the veteran 
complained of chronic bilateral knee pain.  On examination of 
the knees, the veteran exhibited a full range of motion with 
crepitus.  A diagnosis of "chronic bilateral knee pain, 
probable degenerative joint disease" was advanced.  

An April 1991 VA treatment record reports that the veteran 
exhibited bilateral patellofemoral crepitance.  An impression 
of "probably chondromalacia" was advanced.  A December 1991 
VA hospital summary states that the veteran was diagnosed 
with arthritis of the knees.  

At a February 1992 VA examination for compensation purposes, 
the veteran was diagnosed with bilateral chondromalacia of 
the knees.  At a June 2002 VA examination for compensation 
purposes, the veteran complained of bilateral knee pain.  The 
veteran's history of inservice and post-service VA diagnoses 
of bilateral chondromalacia was noted.  On examination of the 
knees, the veteran exhibited a bilateral range of motion of 0 
to 135 degrees with mild retropatellar grinding.  The veteran 
was diagnosed with right and left knee chondromalacia.  

The veteran was diagnosed with chondromalacia of the knees 
during active service and on multiple post-service VA 
evaluations.  The report of the most recent VA examination 
for compensation purposes conducted in June 2002 states that 
the veteran was diagnosed with chondromalacia of the knees.  
Therefore, the Board concludes that service connection for 
chondromalacia of the knees is warranted.  

II.  VCAA

The Court decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a Veterans Claims Assistance Act 
of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  The Board 
acknowledges that the veteran has not been afforded a VCAA 
notice.  However, the Board finds that appellate review of 
the veteran's claim would not constitute prejudicial error 
given the favorable resolution of his claim above.


ORDER

Service connection for chondromalacia of the knees is 
GRANTED.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


